DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.

Applicant’s response filed on January 5, 2022 is acknowledged and has been entered.  Claims 1, 4, 6-7, 11, 19, 21-22 have been amended.  Claim 2 is canceled.  Claims 1 and 3-25 are pending.  
Claims 1 and 3-25 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made NON-FINAL.
Terminal Disclaimer
The terminal disclaimer filed on January 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10077470 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Previous Grounds of Rejection – The prior rejection has been adjusted to include additional relevant claims
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,7-9, 11-13 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9, 13, 16 of U.S. Patent No. 10246744. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical, they are not sufficiently distinct that the claimed methods do not include overlapping subject matter for the reasons detailed below.
The claim limitations are very similar regarding the dependent claims (compare claim 8 to claim 8 of the issued patent; compare claim 9 to claim 9 of issued patent; compare claim 13 to claim 13 of issued patent).  Further, compare step b of claim 1 of the ‘744 patent to claims 7, 11 and 19 which recites repeating the method of claim 1 including at a second test nucleotide and that the step is “repeated at least once” which overlaps with step b) of claim 1 of ‘744. The same .

Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive regarding the obviousness type double patenting rejection.  The rejection of claims over the ‘744 patent is maintained as adjusted in the action.  
Briefly, Applicant argues “The Examiner has failed to establish how one of ordinary skill in the art would remove the two or three nucleotide requirement of claim 1 of the ‘744 patent”.  In fact, as adjusted in the rejection above, the instant claims absolutely account for that second or third nucleotide requirement of claim 1 of the ‘744 patent.  The instant claims focus on a single test nucleotide and then in claims 7, 11 and 19, the claims require repeating the steps and including a second nucleotide, as recited in claim 1 of the ‘744 patent.  Further, while the wash step of claim 1 is not explicitly recited in claim 1 of the ‘744 patent, the wash step of claim 1 is provided “wherein the washing occurs under conditions that stabilize the ternary complex.”  In claim 1 of the ‘744 patent the step is also provided “under coditions that stabilize the ternary complex” and therefore while the recitation is not identical the steps are overlapping in scope.  Therefore, Applicant’s arguments over the obviousness type double patenting are not persuasive.

p 6-7, filed 1 and 3-25, with respect to the rejection over Vander Horn have been fully considered and are persuasive.  The ground of rejection has been withdrawn. 
  
Conclusion
No claims are allowed.  Claims 1,7-9, 11-13 and 19 stand rejected
Claims 3-6, 10, 14-18, 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM